                    Case 18-12012-LSS         Doc 527         Filed 01/15/19     Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :         Chapter 11
                                                          :
Open Road Films, LLC                                      :         Case No. 18-12012 (LSS)
                                                          :
                                                          :         Jointly Administered
                                                          :         AMENDED NOTICE OF
          Debtor(s).                                                APPOINTMENT OF
----------------------------------                        :         COMMITTEE OF UNSECURED
                                                          :         CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Bank Leumi USA, Attn: Christopher Goll, 579 Fifth Avenue, New York, NY 10017,
                   Phone: 212-626-1154, Fax: 212-626-1244

2.                 The Walt Disney Company, Attn: 77 West 66th Street, 15th floor, New York, NY 10023,
                   Phone: 212-456-7176, Fax: 646-505-6769

3.                 NBC Universal Media LLC, Attn: John Roussey, 30 Rockefeller Center, 1221 6th Avenue,
                   27th floor, New York, NY 10112, Phone: 818-777-7601, 818-866-2314

4.                 Twenty-First Century Fox, Inc., Attn: Susy Li, Fox Cable Networks Services, 2121
                   Avenue of the Stars, 12th Floor, Suite 1291, Los Angeles, CA 90067, Phone: 310-369-2173




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Linda Richenderfer for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: January 15, 2019

Attorney assigned to this Case: Linda Richenderfer, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Michael Nestor, Esq., Phone: 302-571-6600, Fax: 302-571-1253
